Citation Nr: 0505843	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for retinopathy.

3.  Entitlement to service connection for a circulatory 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The veteran served on active duty form July 1965 to January 
1970.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO denied service connection for peripheral 
neuropathy, retinopathy, and a circulatory disorder, each to 
include as secondary to service-connected diabetes mellitus.  
The veteran filed a notice of disagreement (NOD) in October 
2002 and the RO issued a statement of the case (SOC) November 
2002.  The veteran filed a substantive appeal later in that 
same month. 

In August 2004, the Board remanded the issues on appeal for 
additional action.  After completion of the actions requested 
on remand, the RO continued the denial of each claim (as 
reflected in a November 2004 supplemental statement of the 
case (SSOC)).  

The Board notes that, in the August 2004 SSOC, the RO 
continued to address claims for service connection peripheral 
neuropathy, retinopathy, and a circulatory disorder, each to 
include as secondary to diabetes.  However, as a February 
2004 rating decision severed service connection for diabetes, 
there is no longer a legal basis for consideration of the 
claimed disabilities as secondary to diabetes; hence, the 
Board has characterized the claims as on the title page 
(indicative of claims for service connection on a primary 
basis, or, as directly related to service).  

The Board also points out that, in a January 2005 Written 
Brief Presentation, the veteran's representative reiterated 
the veteran's belief that the claimed disabilities are each 
secondary to diabetes.  To the extent that such document is 
intended to express dissatisfaction with the severance, such 
expression should properly be directed to the RO.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201 and 
20.300 (2004). 




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Peripheral neuropathy was not shown in service or for 
many years thereafter, and competent medical evidence 
indicates that current peripheral neuropathy is associated 
with nonservice-connected diabetes.  

3.  Retinopathy was not shown in service or for many years 
thereafter, and competent medical evidence indicates that 
current retinopathy is associated with nonservice-connected 
diabetes.  

4.  There is no competent medical evidence to show that the 
veteran has, or ever has had a  chronic circulatory disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

2.  The criteria for service connection for retinopathy are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  The criteria for service connection for a circulatory 
disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each of the claims on 
appeal has been accomplished.  

Through the November 2002 SOC, the August 2004 SSOC, and the 
RO's letters of February 2002, August 2002, and August 2004, 
the RO notified the veteran and his representative of the 
legal criteria governing the claims, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claims.  After each, they were given 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate the claims. 

The Board also finds that the notice letter of March 2003 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  To that end, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The letter informed him that 
evidence was needed to show that there had been an injury 
disease in service, a current disorder, and a medical link 
between the two, to establish each claim.  The letter also 
requested that he identify and provide the necessary releases 
for any medical providers from whom he wished the RO obtain 
medical records and consider evidence.  The August 2004 
letter invited the veteran to submit additional evidence or 
argument not already of record.  Pursuant to the 
aforementioned documents, the veteran has also been afforded 
the opportunity to present evidence and argument in support 
of his claims. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the present case, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.

As noted above, the RO issued the November 2002 SOC and 
August 2004 SSOC explaining what was needed to substantiate 
the veteran's claim for service connection and the veteran 
was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letter of February and August 2002, 
and August 2004.  In response to these letters, the veteran 
submitted statements in August and November 2004 that 
indicated he had no additional evidence to submit in support 
of his claims.  In the earlier letter, he noted that he only 
received treatment at the Dorn VA Medical Center (VAMC) and 
Florence VA Primary Care Clinic.  Those records have been 
associated with the claims file.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran in connection 
with any claim on appeal.  Significantly, neither the veteran 
nor his representative has specifically identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II. Background

Service medical records do not contain any complaints, or 
findings associated with peripheral neuropathy, retinopathy, 
or a circulatory disorder.

Private medical records include a January 2000 consultation 
report in which Gregory J. Mincey, M.D., indicated that there 
was no evidence of retinopathy.  

Private medical records, dated from June 1999 to February 
2001,  note no treatment or diagnosis of peripheral 
neuropathy, retinopathy, or a circulatory disorder.  

The veteran underwent a VA examination in October 2001.  He 
then complained of blurred vision and numbness in his 
fingers, toes, right leg, and right thigh.  He reported that 
his physician informed him that the numbness was related to 
diabetes.  The impression was possible early diabetic 
neuropathy.  

VA Medical Center (VAMC) progress notes dated in February 
2002 indicate that the veteran complained of coldness and 
numbness in his right leg, but indicated that there was no 
color change in the leg.

A March 2002 VA examination report notes complaints of 
bilateral hand and leg numbness.  The diagnosis was diabetes 
mellitus under very good control with complications of 
diabetic retinopathy and early neuropathy.

VAMC progress notes dated in June 2002 notes a prior medical 
history of diabetes mellitus.   A list of medical problems in 
September 2002 includes diabetic neuropathies.  Additional 
treatment records dated through September 2004 also note the 
diagnosis of mild nonproliferative diabetic retinopathy.

III.  Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

Service medical records  contain no complaints or findings 
associated with peripheral neuropathy, retinopathy, or a 
circulatory disorder.  Although post-service medical records 
contain diagnoses of  neuropathy and retinopathy, these 
diagnoses were made more than thirty years after separation 
from service.  While the lack of medical findings in service 
does not automatically preclude the grant of service 
connection, there also is no competent evidence of a a nexus 
between either neuropathy or retinopathy and service.  As 
such, the record presents no reasonable basis for the Board 
to conclude that these disabilities are in any way related to 
service.  In fact, the evidence suggests that peripheral 
neuropathy and retinopathy are related to diabetes, a 
disability for which service connection has not been 
established.

With regard to the circulatory disorder, the evidence notes 
complaints suggestive of a circulatory disorder in February 
2002; however, no diagnosis was ever made.  Since there was 
no medical evidence of a circulatory disorder in service and 
none has been diagnosed since service, there is no evidence 
to support a finding that the veteran had, or ever  has had, 
the claimed disability.  As indicated above, Congress has 
specifically limited entitlement to service connection for 
disease or injury incurred or aggravated in service to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  Hence, in the absence of competent evidence 
of the claimed disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection for that disability.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The Board has considered the veteran's assertions advanced in 
connection with the claims for service connection.  However, 
as a layman without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter, such as the diagnosis of a specific 
disability, or the medical relationship, if any, between a 
current disability and service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge). 

Under these circumstances, the Board determines that each of 
the claims for service connection must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the competent 
evidence simply does not support any of the claims on appeal, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990). 




ORDER

Service connection for peripheral neuropathy is denied.

Service connection for retinopathy is denied.

Service connection for a circulatory disorder is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


